PER CURIAM.
Petitioner filed a petition for writ of certiorari in this Court on April 12, 1969, to review a decision of the District Court of Appeal, Third District, reported at 220 So.2d 701. The decision sought to be reviewed was rendered March 11, 1969. Under Florida Appellate Rule 4.5(c) (1), 32 F.S.A. the last permissible day for filing the petition would have been April 10, 1969, a Thursday. Therefore, the petition is dismissed sua sponte.
ERVIN, C. J., and ROBERTS, DREW, CARLTON and BOYD, JJ., concur.